DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to restriction filed on10/31/2022. 
Claims 1-5, 7-15, 17-25, 27-31, 33-39, 41-47, and 49-54 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Provisional Application 63/073,609 filed on 9/2/2020. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2015. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-15, 17-25, 27-31, 33-39, 41-47, and 49-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-5, 7-15, 17-25, 27-31, 33-39, 41-47, and 49-54 are directed toward a process, a product, and a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a construct computing system including a construct computing device including at least one processor in communication with at least one memory device, the at least one processor programmed to: receive construction data associated with a construction project, wherein the construction data includes scheduling data, budgeting data, and drawing data; store, in the memory, the construction data; generate a schedule and a budget for the construction project based upon the construction data; receive, from a first user computing device, input associated with the construction data, wherein the input includes a modification to at least one of the scheduling data, the budgeting data, and the drawings; perform a look-up in the memory to determine a supervising user of a user associated with the input; determine if the modification includes a change in scope of the construction project that requires approval by the supervising user; build a change order including the modification and effects of the modification on any of a schedule, a budget, and drawings if the modification requires approval by the supervising user; transmit the change order to a second user computing device associated with the supervising user for the supervising user to approve the change order; and modify at least one of the schedule, the budget, and the drawings based upon the input if the supervising user approves the change order (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are organizing the way human users interact in a construction project when modifications to the project data are needed by determining if supervisor approval is needed, which is organizing the way humans interact for commercial purposes. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are organizing the way human users interact in a construction project when modifications to the project data are needed by determining if supervisor approval is needed, which can all be done in the human mind using pen and paper. 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a construct computing system including a construct computing device including at least one processor in communication with at least one memory device, the at least one processor programmed to: receive construction data; store, in the memory, the construction data; receive, from a first user computing device, input associated with the construction data; transmit the change order to a second user computing device associated with the supervising user” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a construct computing system including a construct computing device including at least one processor in communication with at least one memory device, the at least one processor programmed to, memory; a first user computing device; a second user computing device; users; computer-implemented method implemented by a construct computing system including a construct computing device including at least one processor in communication with at least one memory device, the computer-implemented method comprising; at least one non-transitory computer-readable media having computer-executable instructions embodied thereon, wherein when executed by a construct computing system including a construct computing device including at least one processor in communication with at least one memory device, the computer-executable instructions cause the at least one processor to; a scheduling application, a budgeting application, and a drawings application” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-5, 7-10, 12-15, 17-20, 22-25, 27-31, 33-39, 41-47, and 49-54 further narrow the abstract idea and dependent claims 3, 13, 23, 31, 34-35, 38-39, 42-43, 46-47, 50-51, and 54 additionally recite “store, in the memory, a plurality of construction drawings; display, through a drawings application in communication with the construct computing device, the plurality of construction drawings on the first user computing device; store the modifications on a blockchain; display, through the drawings application, an overlay; receive a tag” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “a scheduling application, a budgeting application, and a drawings application” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “a construct computing system including a construct computing device including at least one processor in communication with at least one memory device, the at least one processor programmed to, memory; a first user computing device; a second user computing device; users; computer-implemented method implemented by a construct computing system including a construct computing device including at least one processor in communication with at least one memory device, the computer-implemented method comprising; at least one non-transitory computer-readable media having computer-executable instructions embodied thereon, wherein when executed by a construct computing system including a construct computing device including at least one processor in communication with at least one memory device, the computer-executable instructions cause the at least one processor to; a scheduling application, a budgeting application, and a drawings application” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method; System; and Product claims 1-5, 7-15, 17-25, 27-31, 33-39, 41-47, and 49-54 recite a construct computing system including a construct computing device including at least one processor in communication with at least one memory device, the at least one processor programmed to, memory; a first user computing device; a second user computing device; users; computer-implemented method implemented by a construct computing system including a construct computing device including at least one processor in communication with at least one memory device, the computer-implemented method comprising; at least one non-transitory computer-readable media having computer-executable instructions embodied thereon, wherein when executed by a construct computing system including a construct computing device including at least one processor in communication with at least one memory device, the computer-executable instructions cause the at least one processor to; a scheduling application, a budgeting application, and a drawings application; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0152-0153 and Figures 2-3A. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a construct computing system including a construct computing device including at least one processor in communication with at least one memory device, the at least one processor programmed to: receive construction data; store, in the memory, the construction data; receive, from a first user computing device, input associated with the construction data; transmit the change order to a second user computing device associated with the supervising user” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-5, 7-10, 12-15, 17-20, 22-25, 27-31, 33-39, 41-47, and 49-54 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3, 13, 23, 31, 34-35, 38-39, 42-43, 46-47, 50-51, and 54 additionally recite “store, in the memory, a plurality of construction drawings; display, through a drawings application in communication with the construct computing device, the plurality of construction drawings on the first user computing device; store the modifications on a blockchain; display, through the drawings application, an overlay; receive a tag” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “a scheduling application, a budgeting application, and a drawings application” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15, 17-25, 27-31, 33-39, 41-47, and 49-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-5, 7-15, 17-25, 27-31, 33-39, 41-47, and 49-54: Claims 1, 11, and 21 recite “the memory”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-15, 17-25, 27-31, 33, 36-39, 41, 44-47, 49, and 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2002/0087381 A1) in view of Carlson (US 2003/0018492 A1).

Regarding Claim 1: Freeman et al. teach a construct computing system including a construct computing device including at least one processor in communication with at least one memory device, the at least one processor programmed to (See Paragraph 0017, Paragraph 0020, and claim 1): 
receive construction data associated with a construction project (See Figure 1, Figure 2, Abstract , and Paragraph 0019); 
wherein the construction data includes scheduling data (See Abstract and Paragraph 0020); 
store, in the memory, the construction data (See Paragraph 0020); 
generate a budget for the construction project based upon the construction data (See Abstract and Paragraph 0020); 
receive, from a first user computing device, input associated with the construction data, wherein the input includes a modification to at least one of the scheduling data, the budgeting data, and the drawings (See Abstract and Paragraphs 0020-0023); 
perform a look-up in the memory to determine a supervising user of a user associated with the input; determine if the modification includes a change in scope of the construction project that requires approval by the supervising user (See Figure 4, Figure 6, Figure 7, and Paragraph 0022); 
build a change order including the modification and effects of the modification on any of a schedule, a budget, and drawings if the modification requires approval by the supervising user; transmit the change order to a second user computing device associated with the supervising user for the supervising user to approve the change order (See Figure 4, Figure 6, Figure 7, Paragraph 0022, and Paragraph 0024); 
and modify at least one of the schedule, the budget, and the drawings based upon the input if the supervising user approves the change order (See Figure 1, Figure 2, Paragraph 0024).  

Freeman et al. do not specifically disclose wherein the construction data includes “budgeting data, and drawing data”; generate “a budget” for the construction project. However, Carlson further teaches wherein the construction data includes “budgeting data, and drawing data”; generate “a budget” for the construction project (See Figure 3, Paragraph 0022, Paragraph 0026, and Paragraph 0036).
The teachings of Freeman et al. and Carlson are related because both involve project management. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction project management system of Freeman et al. to incorporate the budget and drawing data of Carlson in order to better analyze the project to ensure expectations are met.

Regarding Claim 2: Freeman et al. in view of Carlson teach the limitations of claim 1. Freeman et al. further teach wherein the scheduling data includes a project specification, a construction activity schedule, a workforce schedule, and a plurality of tasks required to complete the construction project (See Figure 1, Figure 2, Abstract, Paragraph 0020, and Paragraph 0021). 
Freeman et al. do not specifically disclose wherein the budgeting data includes a parts list, construction site conditions, a budget for the construction project, an allocation list indicating a percentage of the budget allocated for each aspect of the construction project, and costs associated with each aspect of the construction project and wherein the drawing data includes construction drawings associated with the construction project and data associated with the construction drawings. However, Carlson further teaches:
wherein the budgeting data includes a parts list, construction site conditions, a budget for the construction project, an allocation list indicating a percentage of the budget allocated for each aspect of the construction project, and costs associated with each aspect of the construction project (See Figure 3 and Paragraphs 0036-0041); 
and wherein the drawing data includes construction drawings associated with the construction project and data associated with the construction drawings (See Figure 7, Paragraph 0022, Paragraph 0026, and Paragraph 0035).  

The teachings of Freeman et al. and Carlson are related because both involve project management. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction project management system of Freeman et al. to incorporate the budget and drawing data of Carlson in order to better analyze the project to ensure expectations are met.

Regarding Claim 3: Freeman et al. in view of Carlson teach the limitations of claim 1. Freeman et al. further teach wherein the construct computing device is communicatively coupled to a scheduling application, a application, and a application, wherein the scheduling application is configured to process the scheduling data, wherein the application is configured to process the data, wherein the application is configured to process the data, and wherein each of the applications enable the user associated with the first user computing device to input and receive respective data from the construct computing device (See Paragraph 0021 and Paragraphs 0025-0026).  
Freeman et al. do not specifically disclose budgeting data and drawings data. However, Carlson further teaches budgeting data and drawings data (See Figure 7, Paragraph 0022, Paragraph 0026, and Paragraph 0035).
The teachings of Freeman et al. and Carlson are related because both involve project management. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction project management system of Freeman et al. to incorporate the budget and drawing data of Carlson in order to better analyze the project to ensure expectations are met.

Regarding Claim 4: Freeman et al. in view of Carlson teach the limitations of claim 3. Freeman et al. further teach wherein the at least one processor is further configured to: display, through the scheduling application, the scheduling data and the schedule to the first user computing device (See Figure 1, Figure 2, Abstract, Paragraph 0020, and Paragraph 0021). 
Freeman et al. do not specifically disclose display, through the budgeting application, the budgeting data and the budget to the first user computing device; and display, through the drawing application, the drawings data and the drawings to the first user computing device. However, Carlson further teaches display, through the budgeting application, the budgeting data and the budget to the first user computing device; and display, through the drawing application, the drawings data and the drawings to the first user computing device (See Figure 7, Paragraph 0022, Paragraph 0026, and Paragraph 0035).  
The teachings of Freeman et al. and Carlson are related because both involve project management. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction project management system of Freeman et al. to incorporate the budget and drawing data of Carlson in order to better analyze the project to ensure expectations are met.

Regarding Claim 5: Freeman et al. in view of Carlson teach the limitations of claim 3. Freeman et al. further teach wherein the at least one processor is further configured to: modify, in response to receiving the input, each of the scheduling data based upon the input (See Figure 1, Figure 2, Paragraph 0024).  
Freeman et al. do not specifically disclose budgeting data and drawings data. However, Carlson further teaches budgeting data and drawings data (See Figure 3, Paragraph 0022, Paragraph 0026, and Paragraph 0036).
The teachings of Freeman et al. and Carlson are related because both involve project management. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction project management system of Freeman et al. to incorporate the budget and drawing data of Carlson in order to better analyze the project to ensure expectations are met.

Regarding Claim 7: Freeman et al. in view of Carlson teach the limitations of claim 1. Freeman et al. further teach wherein the input is a “data” modification of the “data”, wherein the “data” modification includes at least one of replacement “data” to replace one or more of the “data” and an annotation to the “data”, wherein the annotation is made directly on the “data” through a “data” application, and wherein the at least one processor is further programmed to: store, in the memory, the “data” including the “data” modification; and modify the schedule based upon the “data” modification (See Figure 1, Figure 2, Paragraphs 0022-0023, and Paragraphs 0025-0026).  
Freeman et al. do not specifically disclose drawings data and modify the budget based on the drawing modification. However, Carlson further teaches drawings data and modify the budget based on the drawing modification (See Figure 3, Figure 7, Paragraph 0022, Paragraph 0026, and Paragraphs 0036-0041).
The teachings of Freeman et al. and Carlson are related because both involve project management. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction project management system of Freeman et al. to incorporate the budget and drawing data of Carlson in order to better analyze the project to ensure expectations are met.

Regarding Claim 8: Freeman et al. in view of Carlson teach the limitations of claim 1. Freeman et al. further teach wherein the at least one processor is further configured to: receive, from the first user computing device, a request for information (RFI) associated with at least one of the “construction data”; and link the RFI to at least one construction data (See Figure 1, Figure 2, Paragraphs 0022-0023, and Paragraphs 0025-0026).  
Freeman et al. do not specifically disclose drawings and the drawing data. However, Carlson further teaches drawings and the drawing data (See Figure 7, Paragraph 0022, Paragraph 0026, and Paragraph 0035).
The teachings of Freeman et al. and Carlson are related because both involve project management. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction project management system of Freeman et al. to incorporate the budget and drawing data of Carlson in order to better analyze the project to ensure expectations are met.

Regarding Claim 9: Freeman et al. in view of Carlson teach the limitations of claim 1. Freeman et al. further teach wherein the at least one processor is further configured to: analyze the construction data; and generate one or more safety observations based upon at least one of the analyzed construction data and input (See Paragraphs 0025-0026).  

Regarding Claim 10: Freeman et al. in view of Carlson teach the limitations of claim 1. Freeman et al. further teach wherein the at least one processor is further programmed to: generate a schedule based upon the construction schedule, and wherein the users include at least one of employees, contractors, and sub-contractors; and update the schedule and the scheduling data to include the schedule (See Figure 1, Figure 2, Abstract, Paragraph 0020, and Paragraphs 0021-0022).
Freeman et al. do not specifically disclose a billing schedule wherein the billing schedule determines a billing period for distributing payments to users associated with the construction project. However, Carlson further teaches a billing schedule wherein the billing schedule determines a billing period for distributing payments to users associated with the construction project (See Figure 3 and Paragraphs 0036-0041).
The teachings of Freeman et al. and Carlson are related because both involve project management. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction project management system of Freeman et al. to incorporate the budget and drawing data of Carlson in order to better analyze the project to ensure expectations are met.

Regarding Claim 31: Freeman et al. in view of Carlson teach the limitations of claim 1. Freeman et al. further teach wherein the at least one processor is programmed to: store, in the memory, a plurality of construction “data” associated with the construction project; display, through a “data” application in communication with the construct computing device, the plurality of construction “data” on the first user computing device; receive, from the first user computing device, modifications to at least one construction “data” of the plurality of construction drawings, wherein the modifications are input directly into the “data” application; store, in the at least one memory, the modifications to the at least one construction “data”; update the relevant construction “data” based upon the modifications; and display the modified construction “data” on the first user computing device (See Figure 1, Figure 2, Figure 6, Figure 7, Paragraphs 0019-0020, Paragraph 0022, and Paragraph 0024).  
Freeman et al. do not specifically disclose construction drawings and drawings application. However, Carlson further teaches construction drawings and drawings application (See Figure 7, Paragraph 0022, Paragraph 0026, and Paragraph 0035).
The teachings of Freeman et al. and Carlson are related because both involve project management. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction project management system of Freeman et al. to incorporate the budget and drawing data of Carlson in order to better analyze the project to ensure expectations are met.

Regarding Claim 33: Freeman et al. in view of Carlson teach the limitations of claim 31. Freeman et al. further teach wherein the modifications include at least one of replacement “data” to replace one or more of the plurality of construction “data”, an annotation marked on the construction “data”, linking a request for information (RFI) to the construction drawing, linking one or more other constructions “data” to the construction “data”, and linking one or more “data” stored on the first user computing device to the construction “data” (See Figure 1, Figure 2, Paragraphs 0022-0023, and Paragraphs 0025-0026).  
Freeman et al. do not specifically disclose construction drawings and drawings application. However, Carlson further teaches construction drawings and drawings application (See Figure 7, Paragraph 0022, Paragraph 0026, and Paragraph 0035).
The teachings of Freeman et al. and Carlson are related because both involve project management. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction project management system of Freeman et al. to incorporate the budget and drawing data of Carlson in order to better analyze the project to ensure expectations are met.

Regarding Claim 36: Freeman et al. in view of Carlson teach the limitations of claim 31. Freeman et al. further teach wherein the construction “data” include classifications, and wherein the at least one processor is further programmed to sort the construction drawings by classification (See Paragraph 0021).  
Freeman et al. do not specifically disclose construction drawings. However, Carlson further teaches construction drawings (See Figure 7, Paragraph 0022, Paragraph 0026, and Paragraph 0035).
The teachings of Freeman et al. and Carlson are related because both involve project management. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction project management system of Freeman et al. to incorporate the budget and drawing data of Carlson in order to better analyze the project to ensure expectations are met.

Regarding Claim 37: Freeman et al. in view of Carlson teach the limitations of claim 31. Freeman et al. further teach wherein the at least one processor is further programmed to: analyze the construction “data”; generate one or more safety observations based upon at least one of the analyzed construction data and input; and link the safety observations to the construction “data” (See Figures 6-7 and Paragraphs 0025-0026).  
Freeman et al. do not specifically disclose construction drawings. However, Carlson further teaches construction drawings (See Figure 7, Paragraph 0022, Paragraph 0026, and Paragraph 0035).
The teachings of Freeman et al. and Carlson are related because both involve project management. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction project management system of Freeman et al. to incorporate the budget and drawing data of Carlson in order to better analyze the project to ensure expectations are met.

Regarding Claim 38: Freeman et al. in view of Carlson teach the limitations of claim 31. Freeman et al. further teach wherein the at least one processor is further programmed to: receive a tag for a construction “data” from the first user computing device, the tag including at least one of a category of the construction “data” and a folder of the construction “data”; and sort the plurality of construction “data” by the tags associated with the “data” (See Figure 1, Figure 2, Figure 6, Figure 7, Paragraph 0020, and Paragraph 0021).
Freeman et al. do not specifically disclose construction drawings. However, Carlson further teaches construction drawings (See Figure 7, Paragraph 0022, Paragraph 0026, and Paragraph 0035).
The teachings of Freeman et al. and Carlson are related because both involve project management. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction project management system of Freeman et al. to incorporate the budget and drawing data of Carlson in order to better analyze the project to ensure expectations are met.

Regarding Claims 11-15, 17-25, 27-30, 39, 41, 44-47, 49, 52-54: Claims 11-15, 17-25, 27-30, 39, 41, 44-47, 49, 52-54 recite limitations already addressed by the rejections of claims 1-5, 7-10, 31, 33, and 36-38 above; therefore the same rejections apply.

Claims 34, 42, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2002/0087381 A1) in view of Carlson (US 2003/0018492 A1) and further in view of Blackburn et al. (US 2021/0035383 A1).

Regarding Claims 34, 42, and 50: Freeman et al. in view of Carlson teach the limitations of claim 31. Freeman et al. further teach wherein the at least one processor is further programmed to: link the modifications made to each of the construction “data” (See Paragraphs 0020-0022) 
Freeman et al. do not specifically disclose construction drawings and store the modifications on a blockchain, wherein each modification is a new block of the blockchain. However, Carlson further teaches construction drawings (See Figure 7, Paragraph 0022, Paragraph 0026, and Paragraph 0035).
The teachings of Freeman et al. and Carlson are related because both involve project management. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction project management system of Freeman et al. to incorporate the budget and drawing data of Carlson in order to better analyze the project to ensure expectations are met.
Freeman et al. in view of Carlson do not specifically disclose store the modifications on a blockchain, wherein each modification is a new block of the blockchain. However, Blackburn et al. further teach store the modifications on a blockchain, wherein each modification is a new block of the blockchain (See Figure 39 and Paragraph 0150).  
The teachings of Freeman et al., Carlson, and Blackburn et al. are related because all involve project management. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction project management system of Freeman et al. in view of Carlson to incorporate the blockchain of Blackburn in order to ensure the data is more secure and only accessible by authorized persons.

Allowable over 35 USC 103
Claims 35, 43, and 51 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Claims 35, 43, and 51 disclose a system, product, and method for construction project management that connects specific aspects of the construction project through specific computing devices / applications that receive changes, determine if approval is needed, and then overlay drawing changes to determine comparison features between the drawings.
Regarding a possible 103 rejection: The closest prior art of record is:
Freeman et al. (US 2002/0087381 A1) – which discloses project management for complex construction projects involving monitoring subcontractors and requiring approvals to changes. 
Carlson (US 2003/0018492 A1) – which discloses project management of construction projects involving drawings and budgeting.
Blackburn et al. (US 2021/0035383 A1) – which discloses using blockchain in construction management.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 35, 43, and 51, such as a system, product, and method for construction project management that connects specific aspects of the construction project through specific computing devices / applications that receive changes, determine if approval is needed, and then overlay drawing changes to determine comparison features between the drawings.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “construct computing system including a construct computing device including at least one processor in communication with at least one memory device, the at least one processor programmed to: receive construction data associated with a construction project, wherein the construction data includes scheduling data, budgeting data, and drawing data; store, in the memory, the construction data; generate a schedule and a budget for the construction project based upon the construction data; receive, from a first user computing device, input associated with the construction data, wherein the input includes a modification to at least one of the scheduling data, the budgeting data, and the drawings; perform a look-up in the memory to determine a supervising user of a user associated with the input; determine if the modification includes a change in scope of the construction project that requires approval by the supervising user; build a change order including the modification and effects of the modification on any of a schedule, a budget, and drawings if the modification requires approval by the supervising user; transmit the change order to a second user computing device associated with the supervising user for the supervising user to approve the change order; and modify at least one of the schedule, the budget, and the drawings based upon the input if the supervising user approves the change order … wherein the at least one processor is programmed to: store, in the memory, a plurality of construction drawings associated with the construction project; display, through a drawings application in communication with the construct computing device, the plurality of construction drawings on  the first user computing device; receive, from the first user computing device, modifications to at least one construction drawing of the plurality of construction drawings, wherein the modifications are input directly into the drawings application; store, in the at least one memory, the modifications to the at least one construction drawing; update the relevant construction drawings based upon the modifications; and display the modified construction drawings on the first user computing device … wherein the at least one processor is further programmed to: display, through the drawings application, an overlay of at least one construction drawing over at least one other construction drawing; compare at least one construction drawing to at least one other construction drawing to determine comparison features between the compared construction drawings; and display, through the drawings application, the comparison features (as required by independent claims 35, 43, and 51)”, thus rendering claims 35, 43, and 51 as allowable over the prior art. 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683